Citation Nr: 1502593	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  12-28 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The Veteran served on active duty from February 1980 to February 1983, and from November 1990 to June 1991.  This matter came to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

Although the issue on appeal was characterized by the RO as entitlement to service connection for PTSD, in light of the evidence of record reflecting additional psychiatric diagnoses such as depression, the Board has recharacterized the issue more broadly in order to clarify the nature of the benefit sought.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by a claimant's description of the claim, reported symptoms, and the other information of record).  The Veteran is not prejudiced by the recharacterization of the issue, as the matter is being remanded for additional evidentiary development with subsequent reconsideration by the RO.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  This duty includes making as many requests as are necessary to obtain relevant records in the custody of a Federal department or agency such as the Social Security Administration (SSA).  38 C.F.R. § 3.159(c)(2) (2014).  

In this case, the record shows that in clinical settings, the Veteran reported that he was awarded SSA disability benefits in late 2011 as a result of a psychiatric disability.  The Board therefore finds that VA is required to undertake the necessary efforts to obtain the Veteran's records from SSA, as they appear relevant to his VA claim.  See McGee v. Peake, 511 F.3d 1352, 1357 (Fed. Cir. 2008) (noting that Congress has explicitly defined VA's duty to assist in terms of relevance); see also Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010) (noting that "[r]elevant records for the purpose of § 5103A are those that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the veteran's claim.").

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration and request copies of records pertaining to the appellant's award of disability benefits, to include a copy of any decision rendered and the records upon which such decision was based.

2.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, readjudicate the issue on appeal, considering all the evidence of record.  If the benefit sought is not granted, furnish the appellant and his representative a Supplemental Statement of the Case and the opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



